—Orders, Supreme Court, New York County (Alice Schlesinger, J.), entered February 4 and February 14, 2000, *139which reduced the amount of the mechanic’s lien filed by plaintiff to $64,889.12, unanimously modified, on the facts, to adjust the amount to $68,909.12, and otherwise affirmed, without costs.
The amount claimed in plaintiffs lien was obviously excessive since the contract admittedly was only 35% performed (Lien Law § 9 [4]). The revised amount that plaintiff then claimed, in response to the court’s order to submit a statement of “actual labor performed and materials delivered,” improperly included retainage, which under the parties’ contract was not due until the project was substantially completed, site supervision, which was covered under the General Conditions portion of the parties’ contract and should not have been separately stated, and work that plaintiff allegedly performed after defendant allegedly directed it to stop.
We modify simply to correct an apparent arithmetic error. Concur — Sullivan, P. J., Rosenberger, Ellerin, Lerner and Friedman, JJ.